In tht Court of
                                      trJmir?al A)ifieols
fmm: Chat/e.~ l.aymon Cox
       l 0. CJ. ~o~ 1463711
        8;/1 CluYJ1-11fs Unit
      o//;0/ )jJUf 5CJ J                             RECEIVED IN                           ta· · 5 orne
     Arnarii/IJ, lx. 79107                      CQURT OF CRIMINAL APPEAIJSlis document con ms · ·
                                                                        pages that ar~ of P?or quality
fo : Abel .Aw.s fa, Cle.r k                             MAY 2 6 2015       at the time of tmagmg.
     foutt o.f- Crlrt~lt?DIA;J;7etllj
~£': WR-7B~~sl-b3                                    Abel Acosta, Clerk

Db fhe_/lonottJb}e_ tletk ofSalcl&urf:
     Come.5 flow L.harle.s LL!ymon L!Jx ~e./a ttJt 1Jr1rl as k.s th~Uo11ora ble. lle.r 1                                      I11 #)e..~fafe. JTex11s
 ~el~fof Pto s~..
           J                                      §                              In the. CJJurt of
Ch8tle.s Laymon LD~                               §                             Cr1'rn:nod .Apj?wJ~
    v~.                                           f                               .Au.sf.;,"TeXLl~
~espondUJt  ,                                     ~                        lJ({..78-95/-03,§0.2gD/
ThoMa~ A, LJtldu                                  §             Tr. tt .YJo, C~11~-{)0qllr3~0/1171.Jlf7-A
                . Ploint;#.S OrJ9Inal AjJ,PI,clJJf:onkrlJr,af-oC Yna11datnus
  ill the..J.Ionorahle. JusHte..Df .scdd&ud:
        Com~ fJow duules Lat.Jmon!JJx AdafcJI ffo ~~~ Jn +h~ Qbove..~f/1/eda,J
 IJumwtU:lcause IJ,f t:Jr.)ior7tJt1d.ft'lt~ this Or,'c;;r1a/ ApfJ!t'diDfJlot LJrlt oJ
1'11at1clart1u.!i, f?{>_lator r?t.sks 1haf Ubeta I &t1sftucl-lat1 Rul-e be..!JjJjJ/,'ed I1S ;, /
Halae.s v, kernel, 4lJ4 U.S,5Jq ,51D -11 [Jq71) LDm)Jitlln ant rnu.s+ b~held fo less
Sftl1191!.11t SfatJdard fhat~ jlleadi11ps by Lawyer~ crr1tl tall ot1/y b~ rll.s;n,'g~.etJ for
failure. +o state, dalrn ).f betJDI)d           reasonable doubt tl1at Pla/t)t/lf w11 prout
IJD set Df .faefs irJ SujljJotf uP t!aim JJr1 uJhtt-h (e/,'e.fl tan be. ~rarJfer:J, ·
                                        1



      Relator has e~hau~ted
                          .            hls ftrtJ&:l,· e.s tJila hilS nv bfhet. oclel{uafe remediJ at
  law, The. ac.t .sour;h+ to he. eomjlelled l.s m/r7J~tetia In1otd /!3tteJi'o!JarJI ir1
  11afute,               ,
    . Rtspo11de11t Thom~ A, &JHdu /11 his t.llpaelfv as Cflminol D~~str~'tt tvurt
 CletA nilS a mt'tJI!ifellaJ dut-y to fee/eve. tiiJd f,'/L all fJf1jJI!1S /r7 a cr/IYllfla)
 ,otoc.eedlllfJ1 a11d jJef.torrtJ all £Jfhe.r rluh'es irn,LJtJ.s~d hiJ law f)at.sutJnt to
  Tt,{,P, Ath 1.21 atJd 1's feSjJOtJsibl~ +o fert:ly thatthe.l{u~rd k Complefe ~
.IClJ~ Art. 1/, D7 § 3Cd) sfafe.s/ u, A.ffer +he tOfJVlc.f, f1tJ tourt t'Y/Okes J,~o//1)9~
                                                                   1



 IJ.f ·Pat:J ot (]j)jJiove5 the. .f;ndl()9 o.f+he.jJer~Dr1 d~_s l9t1oted to make_ fhPJYJ,
 'lhe.. c.f.etl:.tJt In h,'s. /'J)j)l.ltltV r1s lle-tl~ has ./a)'led trar>smH ~P.la tof_g' feSfJ{)n~e
  to liDurf OrdP..t Closln9 £vl'dence.In }5 OaiJS; SD tJtune.d llt1d gftJIR.d os
  Ajpel!arJtS mtmbrar7dum tontttJ/Iert/tJ~ Sta,fe.S PrDjJOSed r-,'IJdln9~1

                                                  1
· tlakd Jun~ o/,2.014 btj tetHfa'e.J ma/1 Jw1ti0,10/¥{lerh'l/ccA-,~, 7013-lJ6oO~/BfJ~22B5).
                                                                                  1
       PursuLJrJt to T.t..l,P, Aft; tf,O/ i LJhaf CotJrts Mave. Cr,'m,'!Jr1l Jufi S'd,'tHot1
  ~ 'f, ThLCtim,(ltJ J 11/sfritt Coart.s
  §5. The_ YnayJstrafe~ {}j)jJOltrfecl h'lofh~J~Jdt)e..s d·/-hr_ al.str/cf Cilktrf~ ,Df 6m1r
       LouYI ty, tJa /Ja.s Cour1fy 1 Ta fftlrd lounfc.~ or 1'ra1As lout1ftJ fhaf9lve.
      {Jreleter1e.e ftJ trhn1'11al wses t111d fhe_ ma9liftafes t1f¥JDinfed htJ the
      )uclt;~t5 of.J.he ttlr11/()0JI d ,'~fll't+ LOur+~ of OalltJs ~outlfy 01 rarratJt Wur14y,
  Plw~e_ fe.kr fD fxn,'blt(A) St-aki.JJwL,'braflJlnd~x dofe.d .4,nt/J b,1fJ/5 of
  Cause. VJR~ 7~,q51-03 1fJ{}t)t2 of 3, 1/ne_ 1, The t1s.sl9nm12.nt tJtdeJ o.f &hn/tJol
 rrJa~/sfrate lhsrlt.S f. "tJjiJo/tk /5 IJ/)atfof+he. ~Uotd,
      L~JmltJJJJJ f/){}fl /.sfrof-e l~ha:tle!l (J, ~nolds /n +he Jur.hdal (),~.stt,1 ttl1Jurt 113
 is.suu.L !Jt"del Clo.s,'t?IJ [tJ;'dence..In J5 Oaqs .{)r1 fflatJ 17,2011.// se.e. /;;1e. b, State.
 Ltlw L'hrar9 Index paf}e1Dfl3 and, S/911~d Order t>chiblf(B) 1 in fe5j)fJIJSe..
 to Drde.r ~tom the. loll tt Df lti'ml()tl I.Affieak see oi91J IJ17e 51 SftJfe Lew '
 L,'bra ft;   IndP..x 11r1tl JS ll part o.t ·H11! RuAJrJ,
        £-x.h:h;J. (C), OtdeJ ado,111lr19 St-otel ProjJO.sd /r,IJcJlt7~g lded JutJt-/0,201'1
  S/!L(}~o //neB, Thl~~ IJrde.r S!'91'1e.d h!IJtid9e Low'J £,Stuf11J' i1ame.d as I!AUJP..
                                                                              j


  lor Jud/tlol Ahu.se. ofO,streNor11.)1'Jd{xLes~ I ve J utlsd iti;o" l11 Re.la lots'
. II. D7 lJtlt I c1 ;_~ft5jJetfed ma9lsttafe Chat/1?..5 P. ({eyf10ids Ordtr Cloj it19
  [v/cl~t~ce_ In Js OaLJJI o!3 we/los, ~elarots 'rl9ht fo at1~1AJef a11d /JiJjeet to
   3foM Prt>posed Fi'fldir19~ daf-d YYloy 30,1tJitJ .see linP- 7f1119e26f3,Sfafe_
  ww L:brart;lndex ar1d l.s tJ,LJarf ~.r ftJe_ Re.eord,
        Rda l-ot1 rn~IYJIJftJJIJLJum Cot1ffovertlfJ9 State-S Pt/JjJOSed F/11dt't1p                                      a,_ue.l 5DtJ9h+
    lha+ the. J.lot1orable.. lusf:c.e ~D-f.Hui.IJutf I.JfCrlrn•'llal AjJ,t1e11ls Otder +hat
                                                                             1


the.... ~e..co td LJR-7B~ 95/-1)3, he..matk.t:. omjJit.te. a11d +hat lletl{ of Hu.Jud ir.Jal
0/_t;ttlct Ci>utt 1l~ Tho milS A,lJ/Ide.~ tfOI L                                      l11makS Oecltuar1on_
     I fha.tles LaymotJ lDx hel(]tj jJiesenfh; JfJtalf£1atd at the_ r3 1'!1
                              1


tleh1ltds Uru't ;' Pt)fler toar1/y. Oo.S!JJlilf ur1detjJellalf'l ~f(Jerjurlf +haf
the. Sfalemds mt:4cle hettl11 th/s fJoc.utn·ll1f are. +rue to fhp_hegf ot my
kYlo ul h.d9l. ,         .
     S/9r1e.d lJr?tht~ da9   lllay2J12/J1!l'                        17 ;
                                                                U11Jnk. i,      /Jg
                                                                T,/2 t,J: Oo, /'117371. J
                                         s~fVIttt.

    1tharle.s UJLjn10VJ {fJY OtJ swtt1f und~1(Jer7alt'IIJf:fJ-e-f)~ttJ +hal
                              1

th;s IJowmerrf wi15/)loeed lnlo the wsfody. tJt fhe 1311/ /J-tm12k JJr~/f
rna;/ (fJom f}YJ muy21 20/~, And IJ.))/1 t!Or1s-idet /t serval blJ fhe_ U..f
                        j                                                          I



~o~·ta/ Sf-amjll!.d date_ 11#Jxed.
    5,9t1ed ot1 Hus da11 tl!Jllpi, 2./J K                     C/;_.:L. kc
                                                               r:at,Ino, 1'163711

    I Charle5 l.nymtJn !.ox, ~o he.te.ln let'tlft.J fhaf +h)j fJowmUJ f ls /;,
cDmjJI/Co1~ w/1-h -!his Rule.     q



    s,'qnv) 017 fh,'_s day fflay 2/J 2()1~.                  1111
                                                             IJJantu....   i.. ~
                                                             ro.t,LfJt); lt/63711
    t0
    0·
                                                                               .,




                                                                                                                                                        COX, CHARLES




                                                                                       STATE LAW LIBRARY
                                                                                          P.O. BOX 12367
                                                                                      AUSTIN, TEXAS 78711-2367
To: Charles Layman Cox# 1463721
From: Inmate Copy Service Staff
Re: Cost of your request (#7584) for copies received March 10,2015

Estimate #4342 dated April 6, 20\5


                                                                  Document Requested

                   Court of Criminal Appeals
                              -·· .  -        ..  ~.   ~- .. ·-····-
                                                                  "                                         ··-   ...
                       : WR-78,951-03 COX, CHARLES LAYMAN- WRIT RECEIVED #3
                       0             ----~


                           •JUDGMENT AND SENTENCE, DATED 4/27/1998                                                          2 Pages        $0.50   1
                       : •CONDITIONS OF COMMUNITY SUPERVISION
                       '
                                                                                                                            2 Pages        $0.50 'I
                                                                                                                                                             D
                       · •SUPPLEMENT/AMENDMENT TO CONDITIONS OF COMMUNITY
                         SUPERVISION
                                                                                                                            1 Pages        $0.25 ;
                                                                                                                                                             D
                       , •STA TE'S FIRST ORIGINAL PETITION TO PROCEED TO ADJUDICATION                                   , 3 Pages          $0.75 ;
                                                                                                                                                             D
                           •STA TE'S FIRST AMENDED PETITION TO PROCEED TO ADJUDICATION                                      3 Pages        $0.75 '
                                                                                                                        1                                    D.··'
                       . •JUDGMENT AND SENTENCE, DATED 10/4/2007                                                            2 Pages        $0.50:
                                                                                                                                                             D
                           •TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT TO APPEAL                                      1 PageS.   J $~25 !
                           •REVOCATION RESTITUTION/REPARATION BALANCE SHEET                                                 I Pages ' $0.25 ·
                                                                                                                                                             D
                         •2ND COURT OF APPEALS: MEMORANDUM OPINION- AFFIRM TRIAL
                                                                                                                            7 Pages        $1.75   i         D   .,:
                       . COURT JUDGMENT, DELIVERED 9/25 I 20 08                 1
               r-·~--~~~~--------~~~~--~--~~--~~~~··=-==~--,~~~_.":~--~~--~~~~.1
                   .. •CRIMINAL              ~O~KET SHEE~ _ .                                  ..                       ~ 2 ~ages          $0.50   i ..      D _i
                           •CLERK'S CERTIFICATE                                                                         ,   I Pages J$025'                   D
               . Court of Criminal Appeals
                       , WR-78,951-03 COX, CHARLES LAYMAN- WRIT RECEIVED #2                                                                        I
                                                                                                                                                   .l   • ----

                           •ORDER FROM COURT OF CRIMINAL APPEALS - PETITION FOR
                           DISCRETIONARY REVIEW STRUCK, FILED 6/13/2012
                                                                                                                            I Pages ' $025'
                                                                                                                                       I                     D
                       : •AMENDMENT TO WRIT OF HABEAS CORPUS, FILED 8/17/2012                                               12 Pages ' $3.00 '
                   ,       •UTTER FROM 2ND COURT OF APPEALS RE:JUDGMENT AND MANDATE                                         2 Pages        $0.50!          _n
                           •2ND COURT OF APPEALS MANDATE- APPEAL DISMISSED, SIGNED                                                '
                           9/11/2012
                                                                                                                        , I Pages : $025 :                   D
                         •2ND COURT OF APPEALS MANDATE- APPEAL DISMISSED, SIGNED
               '       : 9'!1-3/2'012
                       \ '..
                                                                                                                            I Pages        $0.25 i
                                                                                                                                                             D
                                                                                                                        1
                           •LETTER FROM 2ND COURT OF APPEALS RE JUDGMENT AND MANDATE                                        2 Pages        $0.50:
                                                                                                                                                             D
               ;   •LETTER FROM 2ND COURT OF APPEALS RE: ERROR ON MANDATE ISSUED] I Pages
                                                                                            $025!
               ' • 9/11/2012
                --                  .- ..                 -
                   I;
                                                           ~------.-        -~·----                 ~--




                   ~~~3~2~~URT OF APPEALS MANDATE- APPEAL DISMISSED, SIGNED       I Pages : $0.25;
                                                                                                                                                             D

           /   I
                           . •ORDER DIRECTING COUNSEL TO RESPOND, SIGNED 6/20/2013
                           · •AMENDMENT TO WRIT OF HABEAS CORPUS, FILED 8/28/2013
               J.-           ··-·-      . -- -·                -·~--   -.              -·· .
                       . •APPELLANT'S RECOMMENDATIONS FOR FINDINGS OF FACT AND
                                                                                                                            14 Pages ; $3.50,
                         CONCLUSIONS OF LAW
                           · •MOTION TO ISSUE WRIT                                                                          4 Pages        $100
                                                                                                                                                             D
               ' ! •ORIGINAL PETITION TO UNSEAL COURT RECORD AND MOTION FOR
                           . DISCOVERY
                                                                                                                            5 Pages        $125:             D
                           : •ORDER DIRECTING COUNSEL TO RESPOND, FILED 3/13/2014                                           I Pages        $025;             D
                                                                                                    ----·------------··-------··----~·---~~--~

Charles Cox                                                                   Estimate #4342-6 Apr 2015                                                                $85.38
(Al
       1.
                     •APPLICANT'S LETTER RE: ASSIGNMENT ORDER AND RECORD                                                                    $0.50 '                   D
                     DESIGNATION                                                                                    : 2 Pages
         ~~~~~~----~~~~~~~~~-=~~~~--~~~--~~~'r~~~~F~~t~~~~~l
                ... •AFFID~ VIT OF MARKS. ROSTEET ..                                                            _        3~ages             $0.75 ·               _   D
                 . •AMENDMENT- GROUND II HABEAS CORPUS WRIT                                                             .6 Pages : $1.50 •
                                                                                                                                       1                              D
                     •CUMULA TIVE TRAVERSE TO AFFIDAVIT OF MARKS ROSTEET                                            1    6 Pages            $1.50 !

                 : •ORDER FROM COURT OF CRIMINAL APPEALS -HELD IN ABEYANCE,                                         : 2 Pages          ji $O.SO. i                    D
       5         : FILEDS/14/2014
         ·~~~~~-=~~~~--~------~~--~~~~~~--~--~~r~·=·~·-~·4-~~-·~~--~~·-~·~··~J
                                                                                                                    1              •   •             '




       6,.~··r·O~-~~~D~E~~~C~L~O~S~IN~--G~·~E~~~ID~E~N~C~E~-~~~~15~D~A-Y~S~,~S~IG~-N~E~D~·~?/~2~7/~20~1~4~~~--~~]-·~1=·~~g~-~~s~JI_$_D_2~!~it~~D==~-·~'
                 , •STATE'S PROPOSED MEMORANDUM, FINDINGS OF FACT, AND                  :1

       l :  '    :CONCLUSIONS OF LAW *CONTAINS PAGES WHICH COULD PRODUCE LOW ! 31 Pages; $7.75.
                   9UALITY (;OPIES*
                                                                                                                                                                      D
                 ·   •TARRANT COUNTY: ORDER- RECOMMENDS RELIEF DENIED, FILED
                                                                             I.

                                                                                                                         1 Pages            $0. 25                    0
       8   ! 6/10/2014
         •r;r-,~~~--~--~----------~----~----~~--~~~----~~·~--~~~r~~t~~~~~·t
           1
                     •INDIC_TMENT                               . .. ..            . .        .. ...   . ....       ! .. I Pages            $O?_S.J           _       D.
                 , •WRITTEN PLEA ADMONISHMENTS                                                                      I    4 Pages_j$1 00;                              D

                     •TARRANT COUNTY: CLERK'S RECORD COVER SHEET                                                         I Pages            $025;                     D

                 : •CLERK'S SUMMARY SHEET                            . ..   ..                                           I Pages ; $025:                              D

            !
                 : •INDEX                                                                                           !    3 Pages_ . $~c75            !                D
                 . •CAPTION                                                                                         : I Pages il$025 ...                              D        j
                 i •APPLICA TION FOR A WRIT OF HABEAS CORPUS, FILED 8/23/2011                                           63Page~ ~$1575•                  ..           D ...:
                 · •TARRANT COUNTY D.A: WAIVER OF SERVICE                                                                I Pages            $0.25    i
                                                                                                                                                                      D
                 '•STATE'S RESPONSE TO APPLICATION FOR WRIT OF HABEAS CORPUS                                        : 5 Pages               $125
                                                                                                                                                                      D
                   •MEMORANDUM AND ORDER RE: AFFIDAVIT OF MARKS ROSTEET,
                 , SIGNED 9/13/2011
                                                                                                                         2 Pages i $0.50 i
                                                                                                                                                                      D
                 ; •APPELLANT'S TRAVERSE TO THE STATE'S RESPONSE AND MOTIONS TO
                   WRIT OF HABEAS CORPUS
                                                                                                                         8 Pages : $2.00
                                                                                                                                       i.
                                                                                                                                                     I
                                                                                                                                                                      D
                     •MOTION FOR RECUSAL                                                                                 6 Pages            $1.50;                    D
                     •APPLICANT'S LETTER RE: MOTION FOR RECUSAL                                                     !    2 Pages
                                                                                                                        ---    _____ j
                                                                                                                                       1
                                                                                                                                       $0.50         i                D
                                                                                                                                                     l
                 i   •ORDER OF REFERRAL, FILED 11/16/2011                                                                I Pages ; $0.25
                                                                                                                                                                      D
                 : •ORDER DENYING MOTION TO RECUSE. FILED 12/1/2011                                       _.... : I           P~~:s
                 · •MOTION FOR RECUSAL AND APPEAL                                                                        6 Pages
                 l ·LETTER FROM 2ND COURT OF APPEALS TO APPLICANT RE:DEFENDANT'S [ 2 Pages
                 . RIGHT TO APPEAL, FILED 12/15/2011
                                                                                                                                            $0.50 .                   D
                     •ORDER DENYING MOTION TO RECUSAL AND APPEAL, FILED 1/3/2012                                         I Pages            $025
                                                                                                                                                                      D
                 : •LETTER FROM 2ND COURT OF APPEALS RE NOTICE OF APPEAL, FILED
                 . 1/i0/2012
                                                                                                                         2 Pages            $0.50!
                                                                                                                                                                      D
                 : •LETTER FROM 2ND COURT OF APPEALS RE PROSE RESPONSE, FILED
                 ' 1/23/2012                                                                                        1
                                                                                                                         2 Pages            $0.50.
                                                                                                                                                                      D
                 ' •LETTER FROM 2ND COURT OF APPEALS RE: PROSE RESPONSE, FILED
                 ' 1/25/2012
                                                                                                                    : 2 Pages               $0.50 ·
                                                                                                                                                                      D
                 , •MOTION FOR CERTIFICATION OF RIGHT TO APPEAL                                                          ·5 Pages : $1.25 :
                                                                                                                                                              ...D
                 i •TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT TO APPEAL                                               I Pages        $0.25 '
                 ' •2ND COURT OF APPEALS JUDGMENT AND MEMORANDUM OPINION-
                 , DISMISSED, FILED 2/16/2012
                                                                                                                         3 Pages            $0.75:
                                                                                                                                                                   D
                 : •APPLICANT'S NOTICE
                                                                                                                --      ·-
                                                                                                                             I Pages
                                                                                                                              "~       -
                                                                                                                                            $025     I
                                                                                                                                                                  .D           j

                     •TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT TO APPEAL                                             I Pages        $0.25:
                                                                                                                                                                   D .. l
                 : •MOTION FOR REINSTATEMENT                                                                             7 Pages            $175                      D :
            . Court of Criminal Appeals
                 'WR-78,951-02 COX, CHARLES LAYMAN -ACTION TAKEN OR-MAN
                  9-17-2014
                   •ACTION TAKEN- MOTION FOR LEAVE TO FILE DENIED WITHOUT
                 • WRITTEN ORDER, SIGNED 9/17/2014
                                                                                                                             I Pages        $0.25:                    D
                                                                                                                . ' ·· · · r··                       -~._-·_·     ··_·    ----~·


Charles Cox                                                Estimate #4342-6 Apr 2015                                                                                               $85.38
(A)
                    : •ACTION TAKEN -MOTION FOR LEAVE TO FILE HELD IN ABEYANCE,
                    'SIGNEJ;:> 5/14/2014                                                                  I Pages   J$0.25         D
                   Court of Criminal Appeals
                           ..                  .
                     WR-78,951-02 COX, CHARLES LAYMAN- MISC DOCU RECD 5-23-14
                    • •OBJECTION                                                                          I Pages    $0.25 _)1     D
               · Court of Criminal Appeals                                                                                                           i
                                                                                                                                                  .. l

                    · WR-78,951-02 COX, CHARLES LAYMAN- WRIT RECEIVED
               I -: •PETITION FOR WRIT OF MANDAMUS, SIGNED 4/14/2014                                      6 Pages    $1_50   i.    D_
               : Court of Criminal Appeals
                                                                                                                                              -- .i
               '    : WR-78,951-01   cox, CHARLES LAYMAN- MOTION RECEIVED
                    : •FORMAL OBJECTION                                                                   4 Pages    $1.00 I
               i Court of Criminal Appeals

                                                                                                        ' :'~" lsoz~J·~-0---:JI
                     WR-78,951-01 COX, CHARLES LAYMAN- WRIT RECEIVED.
                                                           ·-        -
                       •ACTION TAKEN -MOTION FOR LEAVE TO FILE DENIED WITHOUT
                    _; -~RITI_'_EN ORDER, SIGNED~/20/20 13
                    . •MOTION TO EXPEniTro AND LEAVE TO FILE                                             . 6Pnges l_$15~j          D .;
                                                                                                               Total pages:!       297
                                                                                                                 Total cost:i     $7425
                                                                                                              Tax (8.25%)::       $6.13
                                                                                                           Service Charge:·:      $5.00                  .
                                                                                                                                     '   ~--- -   ... J

                                                                                                         ORDER TOTAL:!            $85.38


Note: To request specific documents please only check the items desired and resubmit this form so that the Document Delivery Service may
recalculate the copy job cost and supply you with a revised estimate and order form. If you wish to order all the documents listed above, please
check below and return 1 copy of this form and payment for the total amount above to order copies.

                                           D CHECK HERE TO ORDER ALL ITEMS LISTED ABOVE
Please make cashier check, money order or inmate trust fund check payable to State Law Library.Copy job turn-around depends on
the size of your request, the number of requests being filled and staff time. The State Law Librmy staff does its best to fill orders as quickly as possible.
Staff will begin copying your documents once payment is received.
THE STATE LAW LIBRARY WILL NOT ACCEPT AN AMOUNT OTHER THAN THE AMOUNT QUOTED FOR PAYMENT. IF YOU
MAKE CHANGES TO THE ESTIMATE, PLEASE SEND THOSE CHANGES TO THE STATE LAW LIBRARY AND WE WILL SEND
YOU A NEW ESTIMATE. PAYMENTS RECEIVED THAT ARE NOT IN THE AMOUNT OUOTED WILL BE RETURNED.

ESTIMATES ARE VALID FOR 90 DAYS AFTER THE DATE ISSUED.

COURT RECORDS ARE SUBJECT TO THE AVAILABILITY PROVIDED BY THE COURTS.
                                                   ~lease   return this entire sheet with your request!



                                                           Charles Layman Cox- #1463721
                                                                   Clements Unit (037)
                                                                       9601 Spur 591
                                                                Amarillo, TX 79107-9606
                                                                         PAYMENT
                                                                     0 Cashier's Check
                                                                       0 Money Order
                                                              0 Inmate Trust Fund Check
                                                            _ . Pa~~e~t Due: $8~.38
                                                          Sendpa~e11t an~ this for_01to:
                                                                  STATE LAW LIBRARY
                                                         DOCUMENT DELIVERY PO BOX 12367
                                                             . __ A_l:l~Il_N TX 7.~711-23.67




 Charles Cox                                                Estimate #4342-6 Apr 2015                                                                        $85.38
                                                                                   FILED
                                                                        THOMAS A WILDER, DIST. CLERK
                                                                          TARRANT COUNTY, TEXAS

                                                                               .MAY 27 2014
                               . C-213~009413-0647447-A
                                                                    TIME .        /0:·33
                                                                    BY               ~     .DEPUTY
 EX PARTE                                     §    IN THE 213th JUDICIAL
                                              §
                                              §    DISTRICT ·COURT
                                              §
 CHARLES LAYMAN COX                           §    TARRANT COUNTY, TEXAS


                      ORDER CLOSING EVIDENCE IN 15 DAYS

        The Cowt haS before it Applicant's Application for Writ of Habeas Corpus, filed

·under Article 11.07 oftheTexas Code of Criminal Procedure.

        IT IS ORDERED that any additional evidence, proposed findings or memoranda

be submitted to the Court within fifteen days of the date of this order, unless an

extension has been granted to the parties.

        Thereafter, the Cowt will consider the record closed and will proceed to a

decision in this matter.

       The Clerk of the Court is ORDERED to send a copy of this order to the

Applicant at his current known address and to the Appellate Section of the Tarrant

County District Attorney's Office.



       SIGNED AND ·ENTERED tbi.-        Z.   ~day of~ 2014.

                              CHARLE87~
                              CRIMINAL MAGI RATE
                              TARRANT COUNTY, TEXAS
                                                                         THOMAS A WILDER, DIST. CLERK
                                                                           TARRANT COUNTY. TEXAS

                                                                                    JUN 1 0 2014
                                C-213-009413-0647447-A
                                                                         ~~-E~~-8
                                                                                --.~·:. .;: .~::::·~:::=-D-EP_U_TY_
 EX PARTE                                    §          TN THE 213th JUDICIAL
                                             §
                                             §          DISTRICT COURT OF
                                             §
CHARLES LAYMON COX                           §          TARRANT COlJNTY; TEXAS
AKA CHARLES LAYMAN COX                       §

                                        ORDER


        The Court adopts the State's proposed Memorandum, Findings of Fact and
Conclusions of Law as its own with the following modification:


        1. Conclusion of Law number "14" is modified to read as follows: ·
            "Applicant has failed to prove the State presented false testimony." See
           Memorandum, p. 10."


       Accordingly, this Court RECOMMENDS that the relief Applicant requests be
DENIED. The Court further orders and directs:
       The Cler.k of this Court to file these findings and transmit them along with the
Writ Transcript to the Clerk of the Court of Criminal Appeals as required by law.
       The Clerk of this Court to furnish a copy of the Court's findings to Applicant, at
his most recent address, and to the appellate section of the Tarrant County Criminal
District Attorney's Office.


               SIGNED AND ENTERED this Of±L.day of:- . ~                i~ , 2014.


                                   ~1RE~1.11£
                                    213th DISTRICT COURT
                                    TARRANTCOUNTY,TEXAS



                                                             -------~   -------- ---------------